DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The examiner acknowledges the amending claim 1 and canceling claims 8 and 9 by the amendment submitted by the applicant(s) filed on October 28, 2021.  Claims 1 – 7 are pending in this application.

Election/Restrictions
Applicant’s election of Invention I and corresponding to claims 1 – 7 in the reply filed on October 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Drawings
The drawing has been considered and accepted by the examiner.

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pino et al (US 20180351321) in view of Sakai et al. (US 20140114131), further in view of Welford et al. (US 9,810,786).
Annotation Figures 1 and 3

    PNG
    media_image1.png
    295
    284
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    301
    259
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    232
    298
    media_image3.png
    Greyscale

Regarding claims 1 and 2, Pino discloses an all-fiber airtight packaging structure with semiconductor saturable absorber mirror, comprising: 
optical fiber ferrule connector (see Annotation Figures 1 and 3 Characters 13’ and 14); 
a SESAM (see Annotation Figure 1 and 3, Character 11, Abstract and paragraphs [0023 – 0024]); 
a SESAM fixed block (see Annotation Figures 1, 3 and 4, Character 24 and paragraph [0037], the reference called “mounting block”); 
a TEC chilling plate (see paragraphs [0059 – 0060]); 	
a sealing shell (see Annotation Figures 1 - 3, Character 5 and paragraphs [0027 and 0038], the reference called “package”); 
the TEC chilling plate (see paragraphs [0059 – 0060]) and the SESAM fixed block (see Annotation Figures 1, 3 and 4, Character 24) are both set in the sealing shell (see Annotation Figures 1 - 3, Character 5), a sealing shell central hole (see Annotation Figures 1 and 3, Character 1’) is defined in the sealing shell (see Annotation Figures 1 - 3, Character 5), the optical fiber ferrule connector (see Annotation Figures 1 - 3, Character 13’ and 14) is entered into the sealing shell (see Annotation Figures 1 - 3, Character 5) 
the optical fiber ferrule connector (see Annotation Figures 1 and 3 Characters 13’ and 14) comprises an optical fiber (see Annotation Figures 1 and 3 Character 13) and an optical fiber ferrule (see Annotation Figures 1 and 3 Character 13’); and
a SESAM fixed area (see Annotation Figures 1, 3 and 4, examiner interpreted the SESAM fixed area as the top surface of the mounting block) is set on the SESAM fixed block (see Annotation Figures 1, 3 and 4, Character 24).


    PNG
    media_image4.png
    141
    303
    media_image4.png
    Greyscale


Pino discloses the claimed invention except for a ceramic optical fiber ferrule connector and the optical fiber is fixed in a central hole of the ceramic optical fiber ferrule by thermal curing adhesives.    Sakai teaches a ferrule made of ceramics (see Figure 17 Character 41, the ferrule is made of ceramic (zirconia)) and thermal curing adhesives (see Figure 1 Character 46).  However, it is well known in the art to apply the ceramic ferrule and the thermal curing adhesives as discloses by Sakai in (see Figure 17 and 
Pino discloses the claimed invention except for the SESAM is pasted on the SESAM fixed block and the SESAM is pasted on the SESAM fixed area by ultraviolet curing adhesives.   Welford teaches a pasted, the pasted is made of ultraviolet curing adhesive.  However, it is well known in the art to apply the pasted, the pasted is made of ultraviolet curing adhesive as discloses by Welford in (see Column 27, lines 36 – 46).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known pasted, the pasted is made of ultraviolet curing adhesive as suggested by Welford to the device of Pino, because could it be used to bond two surfaces by intermolecular forces.
Pino discloses the claimed invention except for a cover plate, wherein the cover plate seals the sealing shell by connecting to a surface of the sealing shell.   The examiner takes Official Notice of the fact that it was known in the art to use the cover plate on top 
Pino discloses the claimed invention except for the SESAM fixed block is detachable fixed in the sealing shell. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the block is detachable, to the device of Pino, Sakai and Welford in order to be clean or replace them when is broken or don’t work properly, etc., since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  Furthermore, the case law makes it possible for this function as is claimed. 
Pino discloses the claimed invention except for the SESAM fixed block is located above the TEC chilling plate.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the SESAM fixed block is located above the TEC chilling plate to the device of Pino, to provide cooling to the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Pino discloses the claimed invention except for a structure of the SESAM fixed block is convex.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the structure of the SESAM fixed block is convex, because it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine 
  
Regarding claim 4, Pino, Sakai and Welford, Pino discloses two sealing shell wiring pins (see Annotation Figures 1 and 3, Character 19 and paragraphs [0036 – 0037 and 0044], examiner interpreted the conductive traces as wiring pins or wiring wires, the traces may be gold, silver, aluminum, or any other conductive material suitable for applying the voltage) are defined on the sealing shell (see Annotation Figures 1 - 3, Character 5).
Pino, Sakai and Welford discloses the claimed invention except for the wires are made of copper.   It would have been obvious to a person having ordinary skill in the art at the time the invention was to modify the well-known the copper wires to the device of Pino, Sakai and Welford, because it is a good conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis 

Regarding claim 6, Pino, Sakai and Welford discloses the claimed invention except for the SESAM fixed block, the sealing shell, and the cover plate are made from copper material.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the SESAM fixed block, the sealing shell, and the cover plate are made from copper material to the device of Pino, Sakai and Welford, because provide a high Thermal/Electrical Conductivity, is a soft, ductile and malleable metal that is easy to shape and stretch without causing breakage and is resistance to corrosion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image5.png
    199
    301
    media_image5.png
    Greyscale


Regarding claim 7, Pino, Sakai and Welford, Pino discloses a tail fiber of the ceramic optical fiber ferrule connector is connected to a mode-locked fiber laser (see Figure 5 and paragraphs [0007 and 0052]).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Pino et al (US 20180351321) in view of Sakai et al. (US 20140114131), further in view of Welford et al. (US 9,810,786), further in view of Stewart et al.  (US 20030044131).

Annotation Figure 2


    PNG
    media_image6.png
    293
    438
    media_image6.png
    Greyscale


Regarding claim 3, Pino, Sakai and Welford discloses the claimed invention except for two SESAM fixed block mounting holes are defined in the SESAM fixed block, two SESAM fixed block mounting screw holes are defined in the sealing shell, the SESAM fixed block is fixed on the sealing shell through two bolts respectively passing through the SESAM fixed block mounting screw holes and the SESAM fixed block mounting holes.  Stewart teaches mount structure (see Annotation Figure 2, Character 110, the reference called “laser mount structure”), two bolts (see Annotation Figure 2, Character 170, the reference called “screws”), two screws mounting holes (see .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pino et al (US 20180351321) in view of Sakai et al. (US 20140114131), further in view of Welford et al. (US 9,810,786), further in view of O’Donnell et al.  (US 5,381,494).


    PNG
    media_image7.png
    183
    287
    media_image7.png
    Greyscale

Regarding claim 5, Pino, Sakai and Welford, Pino discloses a gap (see Annotation Figures 1 and 3, Character 14’) between the ceramic optical fiber ferrule connector (see Annotation Figures 1 and 3 Characters 13’ and 14, and see claim 1 rejection) and the sealing shell central hole (see Annotation Figures 1 and 3, Character 1’, see claim 1 rejection).
Pino, Sakai and Welford discloses the claimed invention except for a gap between the ceramic optical fiber ferrule connector and the sealing shell central hole is filled with ultraviolet curing adhesives.  O’Donnell teaches an ultraviolet curing adhesives (see Figure 1).   However, it is well known in the art to apply and/or modify the ultraviolet curing adhesives as discloses by O’Donnell in (see Figure 1, Abstract, Column 2 and Lines 45 – 49 and Column 3, Lines 4 – 14).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known ultraviolet curing adhesives as suggested by O’Donnell to the device of Pino, Sakai and Welford, to provide a hermitical seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references CN 112415679A disclose a coupling structure of SESAM (semiconductor saturable absorbing mirror), optical fibre and packaging method.  The coupling structure comprises: an optical fibre light path switching device, a plug, a SESAM mounting seat and a multi-shaft mounting frame; the plug comprises each micro-hole; the optical fibre passes through each micro-hole from one end face of the plug to .
The reference CN 112864788A disclose a SESAM package structure, comprising an optical fibre jumper, comprising an optical fibre and a ceramic ferrule, one end of the optical fibre is set in the ceramic insert core; adapter; the adapter is made of heat conducting material and the centre of the adapter is provided with a central hole along the axial direction; the optical fibre jumper is set at the first end of the adapter; and the ceramic inserting core is inserted in the central hole and is relatively fixed with the adapter; base; the end surface of the convex column is provided with a SESAM, the base is set at the second end of the adapter, and the convex column is inserted in the central hole and is relatively fixed with the adapter; so that the optical fibre in the ceramic ferrule is propped against the SESAM.
The reference US 20100103960 disclose mode locked laser device including: a cavity, the cavity having a semiconductor saturable absorbing mirror and Peltier device. 
The reference CN 112186479A discloses full optical fibre ultra-short pulse laser, comprising: a pumping source, a pumping protector, a saturable absorber module and TEC refrigerating sheet and other components. The TEC refrigerating sheet is fixed with the saturable absorber fixing block. The technical solution of the invention has compact structure, simple debugging, the semiconductor saturable absorption mirror can realize changing point by rotation, which can effectively improve the output stability of the laser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        



/TOD T VAN ROY/Primary Examiner, Art Unit 2828